Citation Nr: 0007906	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-17 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) original disability 
evaluation for a deviated nasal septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel

INTRODUCTION

The veteran served in the National Guard.  He had a period of 
active duty for training which extended from June to October 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO assigned a 
noncompensable disability rating for a deviated nasal septum.  
The veteran appeals the assignment of this disability 
evaluation.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.   The veteran deviated nasal septum is currently 
manifested by a 5 percent obstruction of the left nostril.

3.  The evidence does not show marked interference with 
breathing space, a 50 percent obstruction of the nasal 
passage on either sides, or complete obstruction of the nasal 
passage on one side.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a deviated 
nasal septum are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.31, 4.96, Diagnostic Code 6502 (1996), 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's increased rating claim is well grounded based 
on his complaints and medical records on file.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Where, as in this case, the claimant 
is awarded service connection for the disability and 
subsequently appeals the RO's initial level of disability 
awarded, the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating.  Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).

The veteran has not been prejudiced by the RO's or the 
Board's description of this claim as an "increased rating" 
even though this is an appeal of the original rating assigned 
by the May 1998 rating decision.  The zero percent rating 
awarded for this disability was made effective from the date 
of claim, April 30, 1990, and hence, there is no need to 
address the question of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Service connection for a deviated nasal septum was granted by 
the Board in a February 1998 decision following the veteran's 
appeal of a March 1992 rating decision of the RO that denied 
service connection for residuals of injuries of the head, 
face, and nose.  While the service medical records did not 
reveal any injury to the veteran's head, face, or nose, Board 
granted service connection for a deviated septum as the 
evidence showed that the veteran was diagnosed with this 
disability approximately two weeks after separating from 
active duty.  

Thereafter, the RO issued a rating action in June 1998 
implementing the Board's February 1998 decision.  A 
noncompensable rating was assigned with an effective date of 
April 30, 1990, the date of receipt of the veteran's original 
claim for service connection.  The veteran perfected a timely 
appeal of the assignment of this noncompensable evaluation.  

The veteran contends that his deviated nasal septum is of 
such severity as to warrant a compensable rating.  The Board 
finds that his contentions are not supported by the evidence.
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  The schedular rating criteria for evaluating 
respiratory disabilities were amended on October 7, 1996.  
The Board notes that, while the current appeal arises from a 
rating action issued subsequent to October 7, 1996, the 
current appeal is part of a "continuing appeal" of the 
veteran's claim of service connection for a nasal deviation 
filed in April 1990.  See generally Grantham v. Brown, 114 
F.3d 1156 (1997).  Accordingly, the Board will apply 
whichever schedular criteria, as between those in effect 
prior to October 7, 1996, and those effective on that date, 
are more favorable to the veteran.

The Board has reviewed the evidence and finds that a 
compensable disability evaluation is not warranted under 
either the criteria effective prior to October 7, 1996, or 
the criteria currently in effect.  The veteran's deviated 
nasal septum is rated under 38 C.F.R. § 4.97, Diagnostic Code 
6502.  Under the criteria in effect prior to October 7, 1996 
a noncompensable rating was assigned if the deviated nasal 
septum resulted in slight symptoms.  A 10 percent was 
assigned if there was marked interference with breathing 
space.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1996).  The 
Schedule currently calls for a 10 percent evaluation if there 
is a 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1999).

The evidence shows that the veteran was treated in October 
1972 for a deviated nasal septum.  In June 1977 and July 
1981, the veteran underwent surgery to correct this 
disability.

In January 1991, the veteran underwent a VA examination.  The 
examination report indicates that the veteran had difficulty 
breathing.  X-ray examination revealed "maxillary antra 
sinusitis changes."  The veteran's symptoms were attributed 
to a final diagnosis of "allergic rhinitis," rather than a 
deviated nasal septum.

An April 1997 VA examination report indicates that the 
veteran complained of a nasal obstruction and difficulty 
breathing.  The examination showed that the veteran septum 
was in the midline.  There was minimal deformity of the right 
nasal bone inferiorly with a minimal convexity of the nasal 
septum to the right externally.  A diagnosis of "nasal 
septum deviation" was rendered.

An October 1998 statement from Dr. Jose Arrieta states that 
the veteran has a history of two surgical procedures to 
correct nasal obstruction with poor results.  He indicates 
that the veteran is "almost a mouth breather due to almost 
complete (80%) obstruction of both nasal passages."
At a January 1999 personal hearing before a Hearing Officer, 
the veteran stated that he experienced constant suppuration 
and discharge due to his deviated nasal septum.  He indicated 
that both nostrils were completely blocked requiring him to 
breathe constantly through his mouth.  As a result of his 
blocked nasal passage, his mouth and palate become dry 
requiring him to drink water and use over the counter 
medication such as Vicks lozenges.  

The most recent VA examination report, dated in February 
1999, shows that the veteran continued to complain of 
difficulty breathing.  The report indicates that there was 
mild interference with breathing in the left side of the nose 
and that the left nostril was 5 percent obstructed.  No other 
symptoms were noted.  The veteran had no speech impairment.  
Sinus x-rays were normal.  The report indicates that there 
was no tenderness, purulent discharge, dyspnea, or crusting.  

The Board concludes that the criteria for a compensable 
rating for a deviated nasal septum are not met as the medical 
evidence does not show marked interference with breathing 
space, a 50 percent obstruction of the nasal passage on both 
sides, or complete obstruction of the nasal passage on one 
side.  The Board has considered all the evidence of record 
including the October 1998 statement from Dr. Arrieta.  The 
Board notes that, while he indicates that the veteran has 
almost complete obstruction in both nasal passages, the 
evidence does not contain any clinical treatment records from 
Dr. Arrieta.  In June 1999, a request for medical records 
along with a signed form from the veteran authorizing the 
release of such records was furnished to Dr. Arrieta.  In 
July 1999, Dr. Arrieta responded with a written statement on 
the medical release indicating that he had treated the 
veteran for chronic nasal obstruction since October 1972; 
however, Dr. Arrieta did not provide any medical records that 
would indicate that the symptomatology of the veteran's 
deviated nasal septum was of such severity to warrant an 
increased rating.

The most recent medical evidence comes from a February 1999 
VA examination report that shows that, while there is septal 
deviation, it is mild and results in a 5 percent obstruction 
of the left nostril.  The examination report does not 
indicate that obstruction was manifested to any significant 
degree on the right side.  While this report indicates that 
there is left side obstruction, it does not show that such 
obstruction is complete, as required by the diagnostic 
criteria for a compensable rating.  It must also be noted 
that the medical evidence does not include any other clinical 
examination dated subsequent to February 1999 that would 
indicate that there is marked interference with breathing 
space, left side nasal obstruction is more severe than 
indicated at that time, or that there is obstruction of both 
sides to the degree that there is 50 percent obstruction.  
Consequently, a compensable rating is not warranted under 
either the current rating criteria or the rating criteria in 
effect prior to October 7, 1996.  38 C.F.R. §§ 4.31, 4.96, 
4.97 (1996), (1999).

The veteran's contentions and hearing testimony on appeal 
have been accorded careful and compassionate consideration; 
however, the Board concludes that the medical findings 
discussed above are more probative of the level of 
disability.  It should be emphasized that the diagnoses and 
clinical findings rendered on the recent VA examinations are 
consistent with the medical history, described in detail 
above, and are essentially uncontradicted by any other recent 
medical evidence of record, especially in lieu of the fact 
that Dr. Arrieta did not supply clinical records to support 
his statement of disability.

With regard to the above, the Board observes that the veteran 
is not shown to be qualified to render a medical diagnosis or 
opinion.  Hence, his views as to the extent of functional 
impairment in his nose are specifically outweighed by the 
medical evidence of record cited above.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay assertions 
will not support a finding on questions requiring medical 
expertise or knowledge).

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned in this case for the 
appellant's deviated septum disability is not inadequate.  As 
the schedular criteria provide a basis to award increased 
compensation in this case for this disability, it does not 
appear that the appellant has an "exceptional or unusual" 
disability.

Moreover, the Board finds no evidence of an exceptional 
disability picture.  It is not shown by the evidence that the 
appellant has required frequent hospitalization in the remote 
or recent past for either his deviated septum disability.  
Thus, in the absence of any evidence which reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a rating above that now assigned, 
the doctrine is not for application.


ORDER

A compensable (or higher) original disability evaluation for 
a deviated nasal septum is denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

